UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7742



ANTHONY LEON HOOVER,

                Plaintiff - Appellant,

          v.


BERTIE CORRECTIONAL INSTITUTE NUMBER 4880, Mailroom Department
Service and Other Blue Unit JC-42; LANESBORO CORRECTIONAL
INSTITUTION, Mailroom Department Service and Other Blue Unit JD-44;
CENTRAL PRISON, Mailroom Department Service and Other Dorm F7 Room
EL110; FORSYTH COUNTY DETENTION CENTER, Mailroom Department Service
and Other Room 10A-17,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:07-cv-00615-NCT-WWD)


Submitted:   March 27, 2008                 Decided:   April 3, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Leon Hoover, Appellant Pro se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Leon Hoover appeals the district court’s order

adopting the recommendation of the magistrate judge and dismissing

his    42   U.S.C.    §   1983     (2000)    complaint     under   28    U.S.C.

§ 1915(e)(2)(B) (2000).          We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.       Hoover v. Bertie Correction Inst., No. 1:07-

cv-00615-NCT-WWD (M.D.N.C. Nov. 15, 2007). We deny Hoover’s motion

to amend his complaint, deny the motion for appointment of counsel,

and deny the motion for a preliminary injunction. We dispense with

oral   argument      because   the   facts   and   legal    contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                        AFFIRMED




                                     - 2 -